Citation Nr: 0808382	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  03-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the left ankle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to December 
1968.  The veteran's decorations include the Purple Heart 
Medal and the Presidential Unit Citation, among others.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision that 
granted service connection and assigned an initial rating of 
30 percent for PTSD, and continued a 10 percent rating for 
the service-connected left ankle scar.  

In May 2002 the veteran's file was permanently transferred 
from the RO in Washington, DC to the RO in Baltimore, 
Maryland.  

In January 2006, the Board increased the evaluation of the 
veteran's service-connected PTSD to 50 percent disabling and 
remanded the issue of an increased rating for the service-
connected left ankle scar.  



FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claim, nor the revised 
criteria, which became effective August 30, 2002, would yield 
a result that would be more favorable to the veteran's claim.  

2.  The service-connected scar of the left ankle is currently 
evaluated at the maximum 10 percent evaluation under both the 
current and former Diagnostic Codes 7802 to 7804; in 
addition, the evidence of record does not show that the 
veteran's scar of the left ankle covers an area in excess of 
12 square inches, nor does the evidence show limitation of 
function of the left ankle.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected scar of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118 including 
Diagnostic Codes 7801 to 7805 (2002) and (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In a letter dated in November 2006, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claim, including 
notice that a disability rating and effective date will be 
assigned if the claim is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was also generally invited to send information or 
evidence to VA that might support his claim, was advised of 
the basic law and regulations governing his claim, the basis 
for the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

In this case, the RO's November 2006 letter did not meet all 
of the foregoing requirements.  However, in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that, where VA 
can show that the error did not affect the essential fairness 
of the adjudication, VCAA notice errors would not require 
reversal.  

To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
November 2006 RO letter specifically informed the veteran 
that he should submit evidence showing his service-connected 
disability had gotten worse and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  

This letter also specifically informed the veteran of the 
criteria needed for a higher evaluation for his left ankle 
scar.  The veteran was also afforded a Statement of the Case 
dated in March 2003 and Supplemental Statements of the Case 
dated in January 2005 and September 2007 that set forth what 
is required to show functional impairment, including a full 
description of the effects of the disability upon the 
person's ordinary activity and employment, and the criteria 
for evaluating scars.  38 C.F.R. § 4.10; Diagnostic Codes 
7801 to 7805.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the November 2006 RO letter, the March 2003 
Statement of the Case, and the Supplemental Statements of the 
Case dated in January 2005 and September 2007 forwarded to 
him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

The Board also concludes that the evidence indicates that the 
veteran received these documents, noting that the veteran 
responded to the statement of the case by filing a 
substantive appeal dated in May 2003 and by submitting a 
post-remand brief dated in February 2008 in connection with 
the claim.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's claim after the initial decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the certification of the 
veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records,  VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the left ankle.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Finally, where a law or regulation changes during the 
pendency of a claim, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  VAOPGCPREC 3-2000, 
65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

Here, the veteran contends that his left ankle scar should be 
afforded a higher evaluation.  The veteran's scar is 
currently rated as 10 percent disabling under Diagnostic Code 
7804.  

The Diagnostic Codes applicable to the veteran's claim are 
Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7805, 
scars are rated on limitation of function of the affected 
part.  Diagnostic Codes 7801 to 7804 evaluate scars, other 
than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  

At this point, the Board notes that, effective on August 30, 
2002, VA amended the rating schedule for evaluating skin 
disabilities, including scarring.  See 67 Fed. Reg. 49,596 
(Jul. 31, 2002) (to be codified at 38 C.F.R. § 4.118).  As 
noted, where a law or regulation changes during the pendency 
of a claim, the Board must first determine whether the 
revised version is more favorable to the veteran.  

In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  

As such, VA must generally consider the claim pursuant to 
both versions during the course of an appeal.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

In this case, the Diagnostic Codes that govern the evaluation 
of scars did not change materially from the codes in place 
prior to August 2002.  Diagnostic Code 7805 is identical to 
the revised code.  Diagnostic Codes 7801 and 7802, prior RO 
August 2002, dealt only with scars from burns, and are 
therefore not applicable to the veteran's case.  Diagnostic 
Codes 7803 and 7804 are applicable to scars that are 
superficial, poorly nourished, with repeated ulceration, or 
scars that are superficial, and are tender and painful on 
objective demonstration.  

First, the Board notes that the veteran is currently 
receiving the maximum evaluation under both the former and 
revised Diagnostic Codes 7802 to 7804.  Therefore, no higher 
evaluation is warranted under these codes.  The Board will 
therefore examine the evidence to determine whether a higher 
evaluation is warranted under Diagnostic Codes 7801 or 7805.  

As noted, the former Diagnostic Code 7801 dealt only with 
burns and is therefore not applicable to the veteran's scar, 
which was noted to be status post left foot puncture wound.  
Under the revised Diagnostic Code 7801, a higher evaluation 
is warranted only for scars, other than head, face, or neck, 
that are deep or that cause limited motion and are in excess 
of 12 square inches (77 sq. cm.).  Both the revised and 
former Diagnostic Code 7805 rate the scar on limitation of 
function of the affected part, in this case the left ankle.  

The veteran was afforded a VA examination in connection with 
his claim in October 2001.  The veteran reported some 
recurrent pain in the area of the foot that was wounded in 
Vietnam.  He complained, not so much about the scar, but 
about the residual pain in the area where the wound was.  He 
indicated that it was painful with motion.  

Upon examination, the veteran was not shown to have any 
appreciable scarring.  The veteran was diagnosed with right 
lateral foot penetration with ponjie stick in Vietnam.  No 
appreciable scarring at this time.  

The veteran was also seen in October 2003 for a joints 
examination.  An evaluation of the veteran's left ankle 
revealed no erythema or effusion. The examiner also indicated 
that he was not able to visualize the scar on the lateral 
aspect of the left ankle.  The veteran was noted to have some 
point tenderness in the region below the lateral malleolous 
where the stick penetrated the ankle.  

Otherwise the veteran was indicated to have full range of 
motion with plantar flexion to 45 degrees, dorsiflexion of 10 
degrees, and full inversion at 20 degrees, eversion at 16 
degrees, and pronation and supination of the forefoot at 18 
and 35 degrees.  The X-ray studies of the ankle were normal.  
The veteran was diagnosed with left ankle penetrating injury 
with faded scar and pain, but no weakens or decreased range 
of motion.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent for the veteran's left ankle scar is not 
warranted.  In order to warrant a higher evaluation under 
Diagnostic Code 7805, the scar must have limited the function 
of the veteran's left ankle in some way.  There is no 
indication in the records, however, that the scar affects the 
function of the veteran's left ankle in any way.  

In fact, October 2003 VA examiner noted a full range of 
motion in the veteran's left ankle.  And the veteran's scar 
was not indicated to be in excess of 12 square inches, in 
order to warrant a higher evaluation under the current 
Diagnostic Code 7801.  The scar was in fact not perceptible 
on examination.   

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as competent evidence 
simply does not support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, a higher 
evaluation for the veteran's left ankle scar is not 
warranted.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the veteran's disability has resulted in marked interference 
with employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8  Vet. App. 218, 227 (1995).  



ORDER

An increased rating in excess of 10 percent for the service-
connected scar of the left ankle is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


